DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-12 and 14-15 are pending; claims 1-12 and 14 are amended; claim 15 is new; and claim 13 is canceled.
Response to Amendment
Applicant’s arguments (see REMARKS filed on 02 December 2021), with respect to the rejection of claims 1-12 and 14 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. In addition, new claim 15 has been added.
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
Thus, the amendment filed 02 December 2021 has been entered and made of record.
Allowable Subject Matter
Claims 1-12 and 14-15 are allowed.
The present invention relates to a drawing device and method for editing and managing associations between object, screen and project scripts.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Gilbert et al (US 2007/0132779 A1) discloses the claimed: drawing device (Gilbert: fig. 1; [0051]) comprising: a display to display an editing screen for creating a plurality of screens to be displayed on a programmable display device (Gilbert: fig. 1, illustrating displays associated with each of ‘workstations’ 60 and 20-23, fig. 2, ‘graphic displays’ 56 (plurality of screens displayable on a display screen); [0049]); a processor: and a memory to store a program which, when executed by the processor, performs processes (Gilbert: [0044], [0179]) of: generating screen data configured by the plurality of screens and including an object that is a display element arranged on the editing screen (Gilbert: fig. 17, showing a display screen of a graphic display illustrating depictions of a reactor 310, cooling tower 312, valve element 312, and pumps 314 of a process in a plant environment; [0125]); generating a screen script that is a processing program to be executed only when a specific screen out of the plurality of screens to be displayed on the programmable display device is displayed (Gilbert: [0059], disclosing runtime binding of objects; [0149-0154]); implicitly discloses managing an association between the object and the screen script, wherein the memory stores the screen script generated (Gilbert: [0149-0151]); and discloses when the object is copied to an editing screen (Gilbert: [0064]), while
Cain et al (US 5,651,108 A) implicitly discloses when an object is copied from a source editing form/window to a destination editing form/window registering, with the destination editing form/window, a form/window script associated with the object to be copied (Cain: abstract, col. 4:7-27), and
Munemoto K. (US 7,603,183 B1) teaches copying an object from a source editing screen to a destination editing screen (Munemoto: col. 6:21-36).
In addition, Strinden et al (US 2019/0102072 A1) discloses the processor generates a project script that is a processing program to be valid regardless of any screen displayed on the programmable display device while a power of the programmable display device is on (Strinden: fig. 2A, ‘graphical display configuration application’ 110, fig. 2B, illustrating ‘published’ configurations (interpreted as project scripts since said ‘published’ configurations may be downloaded into Strinden’s operating environment 105 and executed by plant operating personnel), and fig. 2C, illustrating an exemplary display view of a project; [0066-0073], disclosing an environment where graphical display configuration applications may be assembled and prepared for execution in ‘operating environment’ 105, and [0081-0086], discussing the example scenario shown in fig. 2C), a memory stores the project script generated, and implicitly teaches the processor manages an association between the object and the project script (Strinden: fig. 1B, illustrating UI device 8 comprising memories 78 and 80; [0071], disclosing that ‘published’ configurations are stored and then may be downloaded into Strinden’s operating environment at a later time (please note, by storing said ‘published’ configuration files for subsequent use in generating displayed information, Strinden implicitly manages an association between object(s) and said project(s))).
combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “when the object is copied from the source editing screen to the destination editing screen, the processor registers, with the destination editing screen, the project script associated with the object to be copied”.
As per claim 10, Gilbert et al (US 2007/0132779 A1) discloses a drawing device (Gilbert: fig. 1; [0051]) comprising: a display to display an editing screen for creating a plurality of screens to be displayed on a programmable display device (Gilbert: figs. 1 and 2; [0049]); a processor: and a memory to store a program which, when executed by the processor, performs processes (Gilbert: [0044], [0179]) of: generating screen data configured by the plurality of screens and including an object that is a display element arranged on the editing screen (Gilbert: fig. 17; [0125]); while
Strinden et al (US 2019/0102072 A1) teaches generating a project script that is a processing program to be valid regardless of any screen displayed on the programmable display device while a power of the programmable display device is on (Strinden: fig. 2A, ‘graphical display configuration application’ 110, fig. 2B, illustrating ‘published’ configurations (interpreted as project scripts since said ‘published’ configurations may be downloaded into Strinden’s operating environment 105 and executed by plant operating personnel), and fig. 2C, illustrating an exemplary display view of a project; [0066-0073], disclosing an environment where graphical display configuration applications may be assembled and prepared for execution in ‘operating environment’ 105, and [0081-0086], discussing the example scenario shown in fig. 2C); and managing an association between the object and the project script, wherein the memory stores the project script generated (Strinden: fig. 1B, illustrating UI device 8 comprising memories 78 and 80; [0071], disclosing that ‘published’ configurations are stored and then may be downloaded into Strinden’s operating environment at a later time (please note, by storing said ‘published’ configuration files for subsequent use in generating displayed information, Strinden implicitly manages an association between object(s) and said project(s))).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “when the object is copied from a source editing screen to a destination editing screen, the project script generation unit processor 
As per independent claims 11 and 14, these claims are also allowed for the same reasons as independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611